Exhibit REVOLVING CREDIT AND SECURITY AGREEMENT NATIONAL CITY BANK, CANADA BRANCH (AS A LENDER, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT) WITH JOHNSON OUTDOORS CANADA INC. (AS BORROWER) Arranged by: PNC CAPITAL MARKETS LLC (AS LEAD ARRANGER AND SOLE BOOKRUNNER) November 4, 2009 TABLE OF CONTENTS Page I. DEFINITIONS 1 1.1. Accounting Terms 1 1.2. General Terms 1 1.3. PPSA Terms 19 1.4. Certain Matters of Construction 19 II. ADVANCES, PAYMENTS 20 2.1. Revolving Advances 20 2.2. Procedure for Revolving Advances Borrowing. 22 2.3. Disbursement of Advance Proceeds 24 2.4. Swing Loans 24 2.5. Maximum Advances 25 2.6. Repayment of Advances 25 2.7. Repayment of Excess Advances 26 2.8. Statement of Account 26 2.9. Additional Payments 26 2.10. Manner of Borrowing and Payment 26 2.11. Mandatory Prepayments 29 2.12. Use of Proceeds. 30 2.13. Defaulting Lender 30 III. INTEREST AND FEES 31 3.1. Interest 31 3.2. Facility Fee 32 3.3. Fees 32 3.4. Computation of Interest and Fees 33 3.5. Maximum Charges 33 3.6. Increased Costs 33 3.7. Basis For Determining Interest Rate Inadequate or Unfair 34 3.8. Capital Adequacy 34 3.9. Gross Up for Taxes 35 i TABLE OF CONTENTS (continued) Page IV. COLLATERAL:GENERAL TERMS 36 4.1. Security Interest in the Collateral 36 4.2. Perfection of Security Interest 36 4.3. Disposition of Collateral 36 4.4. Preservation of Collateral 37 4.5. Ownership of Collateral 37 4.6. Defense of Agent’s and Lenders’ Interests 38 4.7. Books and Records 38 4.8. Financial Disclosure 38 4.9. Compliance with Laws 39 4.10. Inspection of Premises 39 4.11. Insurance 39 4.12. Failure to Pay Insurance 40 4.13. Payment of Taxes 40 4.14. Payment of Leasehold Obligations 40 4.15. Receivables 41 4.16. Intentionally Omitted 43 4.17. Maintenance of Equipment 43 4.18. Exculpation of Liability 43 4.19. Environmental Matters. 43 4.20. Financing Statements 45 4.21. Security Interest Limitations 45 V. REPRESENTATIONS AND WARRANTIES 46 5.1. Authority 46 5.2. Formation and Qualification 46 5.3. Survival of Representations and Warranties 46 5.4. Tax Returns 47 5.5. Intentionally Omitted 47 5.6. Entity Names 47 5.7. Environmental Compliance 47 ii TABLE OF CONTENTS (continued) Page 5.8. Solvency; No Litigation, Violation, Indebtedness or Default 47 5.9. Patents, Trademarks, Copyrights and Licenses 48 5.10. Licenses and Permits 48 5.11. Default of Indebtedness 48 5.12. No Default 49 5.13. No Burdensome Restrictions 49 5.14. No Labour Disputes 49 5.15. Intentionally Omitted 49 5.16. Intentionally Omitted 49 5.17. Disclosure 49 5.18. Swaps 49 5.19. Conflicting Agreements 49 5.20. Application of Certain Laws and Regulations 49 5.21. Business and Property of Borrower 50 5.22. Intentionally Omitted 50 5.23. Anti-Terrorism Laws 50 5.24. Intentionally Omitted 50 5.25. Intentionally Omitted 50 5.26. Equity Interests 50 VI. AFFIRMATIVE COVENANTS 50 6.1. Payment of Fees 50 6.2. Conduct of Business and Maintenance of Existence and Assets 51 6.3. Violations 51 6.4. Government Receivables 51 6.5. Intentionally Omitted 51 6.6. Execution of Supplemental Instruments 51 6.7. Payment of Indebtedness 51 VII. NEGATIVE COVENANTS 51 7.1. Merger, Consolidation, Acquisition and Sale of Assets 51 7.2. Creation of Liens 52 iii TABLE OF CONTENTS (continued) Page 7.3. Guarantees 52 7.4. Investments 52 7.5. Loans 52 7.6. Capital Expenditures 52 7.7. Dividends 52 7.8. Indebtedness 53 7.9. Nature of Business 53 7.10. Transactions with Affiliates 53 7.11. Leases 53 7.12. Subsidiaries 53 7.13. Fiscal Year and Accounting Changes 53 7.14. Pledge of Credit 53 7.15. Amendment of Articles of Incorporation, By-Laws or Certificate of Formation, Operating Agreement 53 7.16. Intentionally Omitted 53 7.17. Prepayment of Indebtedness 54 VIII. CONDITIONS PRECEDENT 54 8.1. Conditions to Initial Advances 54 8.2. Conditions to Each Advance 57 IX. INFORMATION AS TO BORROWER 58 9.1. Disclosure of Material Matters 58 9.2. Schedules 58 9.3. Environmental Reports 58 9.4. Litigation 58 9.5. Material Occurrences 58 9.6. Government Receivables 59 9.7. Intentionally Omitted 59 9.8. Intentionally Omitted 59 9.9. Intentionally Omitted 59 9.10. Other Reports 59 iv TABLE OF CONTENTS (continued) Page 9.11. Additional Information 59 9.12. Intentionally Omitted 59 9.13. Intentionally Omitted 59 9.14. Notice of Suits, Adverse Events 59 9.15. Intentionally Omitted 60 9.16. Intentionally Omitted 60 9.17. Additional Documents 60 X. EVENTS OF DEFAULT 60 10.1. Nonpayment 60 10.2. Breach of Representation 60 10.3. Financial Information 60 10.4. Judicial Actions 60 10.5. Noncompliance 60 10.6. Judgments 60 10.7. Bankruptcy 61 10.8. Inability to Pay 61 10.9. Affiliate Bankruptcy 61 10.10. Material Adverse Effect 61 10.11. Lien Priority 61 10.12. Cross Default 61 10.13. Breach of Guaranty 61 10.14. Change of Ownership 61 10.15. Invalidity 62 10.16. Licenses 62 10.17. Seizures 62 10.18. Operations 62 10.19. U.S. Loan Documents 62 XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT 63 11.1. Rights and Remedies 63 11.2. Agent’s Discretion 64 v TABLE OF CONTENTS (continued) Page 11.3. Setoff 64 11.4. Rights and Remedies not Exclusive 65 11.5. Allocation of Payments After Event of Default 65 XII. WAIVERS AND JUDICIAL PROCEEDINGS 66 12.1. Waiver of Notice 66 12.2. Delay 66 12.3. Jury Waiver 66 XIII. EFFECTIVE DATE AND TERMINATION 66 13.1. Term 66 13.2. Termination 66 XIV. REGARDING AGENT 67 14.1. Appointment 67 14.2. Nature of Duties 67 14.3. Lack of Reliance on Agent and Resignation 68 14.4. Certain Rights of Agent 68 14.5. Reliance 69 14.6. Notice of Default 69 14.7. Indemnification 69 14.8. Agent in its Individual Capacity 69 14.9. Delivery of Documents 69 14.10. Borrower’s Undertaking to Agent 70 14.11. No Reliance on Agent’s Customer Identification Program 70 14.12. Other Agreements 70 XV. BORROWING AGENCY. INTENTIONALLY OMITTED 70 XVI. MISCELLANEOUS 70 16.1. Governing Law 70 16.2. Entire Understanding. 71 16.3. Successors and Assigns; Participations; New Lenders 73 16.4. Application of Payments 75 16.5. Indemnity 75 vi TABLE OF CONTENTS (continued) 16.6. Notice 76 16.7. Survival 79 16.8. Severability 79 16.9. Expenses 79 16.10. Currency Indemnity 79 16.11. Injunctive Relief 80 16.12. Consequential Damages 80 16.13. Captions 80 16.14. Counterparts; Facsimile Signatures 80 16.15. Construction 80 16.16. Confidentiality; Sharing Information 80 16.17. Publicity 80 vii LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base Certificate Exhibit 1.2(a) U.S. Loan Agreement Exhibit 1.2(b) Perfection Certificate Exhibit 2.1(a) Form of Revolving Credit Note Exhibit 2.4(a) Swing Loan Note Exhibit 2.4(b) Swing Loan Request Exhibit 8.1(k) Financial Condition Certificate Exhibit 16.3 Commitment Transfer Supplement Schedules Schedule 1.2 Permitted Encumbrances Schedule 4.5 Equipment and Inventory Locations Schedule 4.15(g) Deposit and Investment Accounts Schedule 4.19 Real Property Schedule 5.1 Consents Schedule 5.2(a) Jurisdictions of Qualification and Good Standing Schedule 5.6 Prior Names Schedule 5.8(b) Litigation Schedule 5.9 Intellectual Property, Source Code Escrow Agreements Schedule 5.10 Licenses and Permits Schedule 5.14 Labour Disputes Schedule 7.3 Guarantees i REVOLVING CREDIT AND SECURITY AGREEMENT Revolving Credit and Security Agreement dated as of November 4, 2009 among JOHNSON OUTDOORS CANADA INC., a Canadian corporation, (“Borrower”), the financial institutions which are now or which hereafter become a party hereto (collectively, the “Lenders” and each individually a “Lender”) and NATIONAL CITY BANK, CANADA BRANCH (“NCB”), as administrative agent and collateral agent for Lenders (NCB, in such capacity, the “Agent”). IN CONSIDERATION of the mutual covenants and undertakings herein contained, Borrower, Lenders and Agent hereby agree as follows: I.
